Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Alex Perry Neal, Appellant                            Appeal from the 199th District Court of
                                                      Collin County, Texas (Tr. Ct. No. 199-
No. 06-20-00052-CV         v.                         01413-2020).       Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
Lynne Finley, Appellee                                Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Alex Perry Neal, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                       RENDERED OCTOBER 29, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk